       Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 1 of 11                      FILED
                                                                                  2021 Feb-08 PM 04:13
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

TITLEMAX OF ALABAMA,                     )
INC.,                                    )
      Appellant,                         )
                                         )
v.                                       )       Case No. 5:20-CV-00181-CLM
                                         )
TOMMY BARNETT, JR. and                   )
JULIE BARNETT,                           )
    Defendants.                          )

                          MEMORANDUM OPINION

      Defendants Tommy and Julie Barnett filed for Chapter 13 bankruptcy, and the

bankruptcy court confirmed the Barnetts’ plan. After confirmation, Appellant

TitleMax of Alabama, Inc. (“TitleMax”) asked the bankruptcy court to declare that

the court should not have included a vehicle in the plan because TitleMax owned the

vehicle thanks to a pawn default.

      The bankruptcy court denied TitleMax’s motion for two reasons: (1) under

Alabama law, TitleMax owned only the title, not the vehicle itself, and (2) laches

barred TitleMax’s claim because TitleMax waited until after confirmation to claim

ownership of the vehicle, despite having notice that the Barnetts included the vehicle

in the plan. As explained within, the court REVERSES the bankruptcy court’s

finding that TitleMax did not own the vehicle when the Barnetts filed their petition

and REMANDS for the court to make factual findings about waiver, rather than
          Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 2 of 11




laches.

                                 BACKGROUND

      The disputed vehicle is a 1999 Dodge Ram 2500. TitleMax loaned Tommy

Barnett $3,500 in exchange for the Ram’s title; TitleMax allowed Barnett to keep

the Ram. Barnett’s loan matured on April 5, 2019, but Barnett did not repay the loan.

Alabama law gave Barnett 30 more days to redeem the vehicle (i.e., May 5), but he

again failed to do so. Id. The parties agree that TitleMax owned the Ram’s title once

the 30-day grace period expired on May 5th. They dispute whether ownership of the

Ram came with it, as TitleMax never took the Ram from Barnett.

      About four weeks later (May 31, 2019), the Barnetts filed for Chapter 13

bankruptcy. In their initial plan (doc. 3-11) and their amended plan (doc. 3-15), the

Barnetts listed TitleMax as a “creditor” with the Ram securing TitleMax’s $4,000

claim (i.e., the $3,500 loan plus a pawn charge). Doc. 3-15 at 2-3. The amended plan

said that, if the court confirmed the plan, the bankruptcy trustee would pay TitleMax

$234.00 per month to payoff the debt. Id.

      The bankruptcy court notified TitleMax that it was a creditor under the plan

(doc. 3-13), and TitleMax said nothing. The bankruptcy court held two hearings, and

TitleMax said nothing. The bankruptcy court entered an order confirming the

Barnett’s amended plan on September 24, 2019 (doc. 3-19), and TitleMax said

nothing. A month passed, then the bankruptcy clerk notified TitleMax that the trustee
             Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 3 of 11




had filed a proof of TitleMax’s $4,000 claim (doc. 3-20). TitleMax still said nothing.

         Finally, on December 18, 2019—201 days after the court notified TitleMax

that it was an alleged creditor and 86 days after the court confirmed the Barnetts’

plan—TitleMax filed a motion that asked the court to declare that the Ram was never

property of the Barnett estate and was thus wrongly included in the plan (doc. 3-22).

         The bankruptcy court held a hearing on the motion. The court ruled during the

hearing that “[u]nder Alabama law, [only] pledge goods are forfeited under the

statute, not a vehicle.” Doc. 3-7 at 4. The court found that because the vehicle was

not a “pledged good” under Alabama law, the Barnetts legally possessed the vehicle

when they filed for bankruptcy. When TitleMax objected to the court’s reading of

Alabama’s pawn statute, id. at 4-7, the court held that “the doctrine of laches” barred

TitleMax’s claim because TitleMax “had not taken any action, that they ‘slept on

their right.’”1 Id. at 7. This appeal followed.

                                      STANDARD OF REVIEW

         A district court assumes the role of an appellate court when reviewing the

decision of a bankruptcy court. See 28 U.S.C. § 158(a). In resolving a bankruptcy

appeal, the district court reviews the fact findings of the Bankruptcy Court for clear

error and its legal conclusions de novo. Coady v. D.A.N. Jt. Venture III, V.P. (In re



         1
           The transcript says that the court cited “the Nottingham case” to support its laches ruling, but the parties
and this court believe that the court was instead referring to In re Northington, 876 F.3d 1302 (11th Cir. 2017).
        Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 4 of 11




Coady), 588 F.3d 1312, 1315 (11th Cir. 2009).

                                     ANALYSIS

      TitleMax argues that when the Barnetts failed to pay off the loan after

Alabama’s 30-day grace period, they “forfeited all right, title and interest in and to

the vehicle prior to the filling of their bankruptcy petition.” Doc. 9 at 15. And

because the Barnetts didn’t own the Ram when they filed for bankruptcy, the

bankruptcy court never had in rem jurisdiction over the Ram—meaning that the

court had no power to bind TitleMax in the confirmation order and no power to rule

that laches barred TitleMax from filing an objection before confirmation.

      As explained below, this court agrees that TitleMax owned the Ram when the

Barnetts filed their petition, so the first part of the bankruptcy’s ruling is incorrect.

But the court needs more facts before it can properly determine whether laches,

waiver, or judicial estoppel prevent TitleMax from objecting post-confirmation.

   A. The Ram was not part of the Barnetts’ bankruptcy estate.

      A bankruptcy estate includes “all legal or equitable interests of the debtor in

property as of the commencement of the case.” 11 U.S.C. § 541. So the court must

first determine whether the Barnetts owned the Ram when they filed their petition

on May 31, 2019. State law determines property rights in bankruptcy cases, In re

Lewis, 137 F.3d 1280, 1283 (11th Cir. 1998), so the court looks to Alabama law.

      1. Alabama statutory law: The Alabama Pawnshop Act (“APA”), Ala. Code
       Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 5 of 11




§ 5-19A-1, et seq, determines the parties’ respective property rights in the Ram.

Under the APA, a “pawn transaction” is “any loan on the security of pledged goods

or any purchase of pledged goods on condition that the pledged goods are left with

the pawnbroker and may be redeemed or repurchased by the seller for a fixed period

of time.” Ala. Code § 5-19A-2(3) (emphasis added). “Pledged goods” are “[t]angible

personal property other than choses in action, securities, or printed evidences of

indebtedness, which property is purchased by, deposited with, or otherwise actually

delivered into the possession of, a pawnbroker in connection with a pawn

transaction.” Ala. Code § 5-19A-2(6).

      Read plainly, the Ram could only be a “pledged good” in one of three ways:

(1) TitleMax “purchased” the Ram; (2) the Ram was “deposited with” TitleMax; or,

(3) the Ram was “actually delivered into the possession of” TitleMax. Because

TitleMax did not purchase the Ram from Barnett, the bankruptcy court read the APA

to require that, for TitleMax to own the Ram post-default, the Ram must have either

been “deposited with” or “actually delivered into the possession of” TitleMax. Doc.

3-7 at 4. Because only the paper title—not the truck—had been “deposited with” or

“actually delivered to” TitleMax by May 31 (when the Barnetts filed their petition),

the bankruptcy court held that the truck was not a “pledged good” that the Barnetts

forfeited to TitleMax; only the paper title was.

      This court appreciates the bankruptcy court’s adherence to the statute’s plain
        Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 6 of 11




text. But there are three problems with the bankruptcy court’s ruling that TitleMax

owned the truck’s title but not the truck. First, the APA cannot be read to divorce

title from ownership. Section 5-19A-6 of the APA says that, if the 30-day grace

period runs without redemption, then “absolute right, title, and interest in and to the

goods shall vest in the pawnbroker.” Read plainly, “title” is not the good that the

pledgor forfeits to the pawnbroker; the good is something else. Here, it is a truck.

      Second, a ruling that TitleMax did not own the Ram after May 5th contradicts

the parties’ agreement that “if you fail to redeem the Vehicle within 30 days

following the Maturity Date…then the Vehicle shall be forfeited to and absolute

right, title, and interest in and to the Vehicle shall vest in the Lender.” Doc. 3-23 at

3 (emphasis added). In tracking the APA’s language, the parties agreed that if

Barnett failed to pay off the loan by May 5, then both the paper title and the truck

belonged to TitleMax, no matter when TitleMax physically took the truck.

      Third, federal courts cannot read an Alabama statute differently than Alabama

courts have read it—even if we disagree with their reading. And Alabama courts

have read the APA in a way that contradicts the bankruptcy court’s reading.

      2. Alabama caselaw: This court agrees with the bankruptcy court that the

problem with reading vehicle pawns into the APA is that the pawn broker doesn’t

possess the vehicle during the redemption period. The Alabama Supreme Court dealt

with this problem in Floyd v. Title Exch. & Pawn of Anniston, Inc., when it affirmed
       Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 7 of 11




a trial court’s ruling that that APA (not the Small Loan Act) governs vehicle title

pawns even though the lender does not physically possess the vehicle during the

redemption period. 620 So. 2d 576, 579 (Ala. 1993). The court acknowledged that

calling the paper title “tangible personal property” was “questionable,” id. at 579,

but affirmed the ruling that vehicle loans were pawn transactions under the APA, in

part, “because [the pawn broker] had at least ‘constructive possession’ of the

automobile.” Id. at 578. Put in APA terms, the pawn broker took “constructive

possession” of the vehicle, id., making the vehicle a pledged good.

      Later, in Pattans Ventures, Inc. v. Williams, 959 So. 2d 115, 121 (Ala. Civ.

App. 2006), the Alabama Court of Civil Appeals decision dealt with the question

posed here: when does the pawn broker own the pawned vehicle? In Pattans, the

pawn broker took the vehicle the day after the 30-day grace period expired and

promptly sold it. The pledgor sued for conversion.

      On appeal, the pawn broker argued that it had the right to take the vehicle as

soon as the 30-day grace period ended, while the pledgor argued that the 30-day

period did not begin until the pawn broker took physical possession of the vehicle.

Like the bankruptcy court here, the trial court agreed with the pledgor that physical

possession mattered and thus found that the pawn broker wrongly took and sold the

vehicle. The appellate court reversed because, under its reading of the APA, once

the 30-day grace period ended, “[t]he pawnshop merely took possession of a vehicle
        Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 8 of 11




that legally belonged to it” under § 5-19A-6. Id. at 121-22.

      3. Barnetts’ Response: The state court holdings are clear: A pawn broker

constructively possesses a pawned vehicle during the redemption period; then owns

vehicle when the 30-day grace period ends—even if the pawn broker does not

physically possess the vehicle. The Barnetts cite no Alabama case that calls these

state court opinions into question.

      Instead, the Barnetts cite an Eleventh Circuit opinion, In re Rozier, 348 F.3d

1305 (11th Cir. 2003), to say that “[u]nder Alabama law, the Debtor retained some

rights in the vehicle at the time of filing, even though these rights are limited.” Doc.

10 at 9. According to the Barnetts, these limited rights “open the door for the

preservation of this interest through a confirmed chapter 13 plan.” Id.

      There are two problems with this argument. First, Rozier involves Georgia’s

pawn statute. As the Barnetts’ entire argument hinges on Alabama and Georgia’s

pawn statutes being textually different, this is a fatal mistake. Second, when the

Eleventh Circuit mentioned Alabama law, it spoke in a way that destroys the

Barnetts’ position: “This Court has held that under Florida and Alabama law a

defaulted vehicle debtor has no ownership rights, other than a right of redemption,

which is an insufficient ownership interest for that vehicle to be considered part

of the debtor’s bankruptcy estate.” Id. at 1307 (citing In re Lewis, 137 F.3d 1280

(11th Cir. 1998), talking about possessory rights in a vehicle). The Barnetts had no
        Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 9 of 11




ownership or redemption right here, so Rozier confirms the bankruptcy court’s error.

                                         ***

      In short, TitleMax owned the Ram after May 5, 2019, so the Ram did not

become part of the Barnetts’ estate when they filed their petition on May 31, 2019.

The court must therefore reverse the bankruptcy court’s contrary ruling.

   B. The court remands for further findings on the laches ruling.

      The bankruptcy court’s secondary ruling was that “the doctrine of laches” as

discussed in “the Nottingham case” barred TitleMax from challenging the plan after

confirmation. Doc. 3-7 at 7. Having read the briefs and argument transcript below,

this court believes the bankruptcy court meant that TitleMax had waived its ability

to challenge the confirmed plan based on the Eleventh Circuit opinion, In re

Northington, 876 F.3d 1302 (11th Cir. 2017).

      But waiver has taken different forms in Alabama’s bankruptcy courts since

Northington. The standard rationale—and the one that the bankruptcy court seems

to have applied here—is that a pawn broker waives its right to challenge a confirmed

plan if the pawn broker had notice that the plan listed it as a creditor and the pawn

broker said nothing. But (at least) two other waiver rationales have been applied in

cases virtually identical to this one.

      First, shortly after deciding this case, the bankruptcy court found in a similar

case that TitleMax had waived its post-confirmation objection, in part, because it
       Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 10 of 11




accepted three payments before moving to confirm termination or absence of stay.

See In re: Cottingham, 618 B.R. 555, 565 (Bankr. N.D. Ala. May 4, 2020). That may

or may not be true here, as this record does not show if TitleMax accepted any plan

payments. The amended plan leaves blank the date of TitleMax’s first fixed

payment. Doc. 3-15 at 3. The record reveals a 49-day gap between the clerk notifying

TitleMax that the trustee had filed a proof of TitleMax’s $4,000 claim (doc. 3-20)

and TitleMax filing its motion (doc. 3-22) but does not reveal whether any checks

were mailed or accepted during this 7-week window.

      Second, the bankruptcy court has said that TitleMax may waive its objection

(or be estopped from asserting it) by taking inconsistent positions. The court noted

in Cottingham that, five times in 2020 alone, TitleMax had accepted “secured

creditor” status even though the 30-day grace period ended before confirmation. See

Cottingham, supra at 560, n.8. TitleMax has similarly accepted “secured creditor”

status in the Bankruptcy Court for the Southern District of Alabama at least nine

times since 2019. See In re: Deakle, 617 B.R. 709, 713 n.3 (Bankr. S.D. Ala. June

24, 2020). In fact, the Deakle court noted that TitleMax sometimes affirmatively

argues that it can waive the forfeiture, id. at 712, which goes against its present

argument that forfeiture is automatic and jurisdictional. As the Southern District

court put it, “forfeiture is either waivable or it isn’t . . . [t]he court refuses to let

TitleMax have its cake and eat it too.” Id. at 714.
       Case 5:20-cv-00181-CLM Document 15 Filed 02/08/21 Page 11 of 11




      Because the record here is unclear, the court remands the case so that the

bankruptcy court can clarify which legal doctrine(s) apply in this case and make any

factual findings necessary to apply that doctrine(s).

                                  CONCLUSION

      For the reasons stated above, the courts REVERSES the bankruptcy court’s

decision below and REMANDS for further proceedings consistent with this opinion.

      DONE this 8th day of February 2021.



                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE
